--------------------------------------------------------------------------------

Exhibit 10.36
 
AMENDMENT NO. 1 TO
ASSET PURCHASE AGREEMENT
 
This Amendment No. 1 (this “Amendment”) to that certain Asset Purchase Agreement
(the “Purchase Agreement”), dated November 17, 2015, by and among Intelligent
IT, Inc., a Delaware corporation (“U.S. Purchaser”), Acrodex Inc., an Alberta
corporation (“Canadian Purchaser” and, together with U.S. Purchaser,
“Purchaser”), PCM, Inc., a Delaware corporation and the ultimate parent of
Purchaser (“PCM”), Systemax Inc., a Delaware corporation (“Systemax”), and
TigerDirect, Inc., a Florida corporation, TigerDirect CA, Inc., a corporation
organized under the laws of Ontario, Canada, Global Gov/Ed Solutions, Inc., a
Delaware corporation, Infotel Distributors Inc., a Delaware corporation, Tek
Serv Inc., a Delaware corporation, Global Computer Supplies, Inc., a New York
corporation, SYX Distribution Inc., a Delaware corporation, SYX Services Inc., a
Delaware corporation, SYX North American Tech Holdings, LLC, a Delaware limited
liability company, Software Licensing Center, Inc., a Florida corporation, and
Pocahontas Corp., a Delaware corporation (individually a “Seller” and
collectively “Sellers”) is made and entered into as of December 1, 2015 by and
among Purchaser, PCM, Systemax and Sellers.  Capitalized terms used but not
defined in this Amendment shall have the meaning ascribed to such terms in the
Purchase Agreement.
 
1.                 Clarification Regarding Section 1.1(b).  For purposes of
clarity, clause (iii) of Section 1.1(b) of the Purchase Agreement shall be
subject in all respects to Section 1.6 of the Purchase Agreement, Section 8.14
of the Purchase Agreement (as amended hereby) and the terms and conditions of
the other Transaction Agreements.
 
2.                 Amendment to Schedule 1.1(e).  All references to “Verizon”
and related agreements in column “Carrier MPLS” under the heading
“Telephony/Connectivity” on Schedule 1.1(e) to the Purchase Agreement shall be
deleted in their entirety.
 
3.                 Addition of Section 1.6(c).  A new Section 1.6(c) shall be
added to the Purchase Agreement and shall read in full as follows:
 
“(c)        Notwithstanding anything contained in this Agreement to the
contrary, title to that certain Master Lease Agreement No. 16086, dated July 2,
2014, by and between EMC Corporation and SYX Services Inc. and related assets,
including without limitation, the EMC database and related hardware and software
(collectively, the “EMC Assets”) shall be transferred to Purchaser on the
Closing Date, but possession and use of the EMC Assets shall remain with the
Sellers until February 15, 2016.  Purchaser hereby grants to Sellers a
nonexclusive, irrevocable, non-sublicenseable, non-transferable, fully-paid and
royalty-free license to use the EMC Assets, subject to the terms and conditions
of the Noncompetition Agreement, solely (i) for purposes of selling through
Sellers’ inventory until February 15, 2016, (ii) for purposes of winding up
Sellers’ accounts through December 31, 2016 and (iii) for financial reporting,
Tax audits, unclaimed property inquiries, other record keeping purposes and
customer service through December 31, 2016.  Notwithstanding the foregoing,
until the Website Cutover Date, the Sellers shall allow complete and
unrestricted access to and use of the EMC Assets for Purchaser’s operation of
its business to (i) all Transferred Employees, (ii) all training, credit and
customer service personnel of Purchaser and its Affiliates, and (iii) any
additional mutually agreeable personnel requested by Purchaser, which consent
shall not be unreasonably withheld by Sellers.  Sellers shall use reasonable
commercial efforts to reduce their use of and to migrate off of the EMC Assets. 
Until the earlier of such migration or December 31, 2016, Purchaser shall
maintain such agreement and not take any action (or fail to take any action)
within its reasonable control which may result in any termination or reduction
of the EMC Assets or the aforesaid agreement.”
 

--------------------------------------------------------------------------------

4.                 Amendment of Section 8.13.  Clause (iii) of Section 8.13 of
the Purchase Agreement shall be amended and restated to read in full as follows:
 
    “(iii) for financial reporting, Tax audits, unclaimed property inquiries,
other record keeping purposes and customer service;”
 
5.                 Amendment and Restatement of Section 8.14.  Section 8.14 of
the Purchase Agreement shall be amended and restated to read in full as follows:
 
“8.14.    Sellers Delivery of Systems.  Promptly following the date hereof,
Sellers shall engage AgilOne to segment the NATG United States customer files
into B2B Customer files and Consumer Customer files, based upon AgilOne’s
criteria set forth on Schedule 8.14.  Such United States customers shall be
collected from MACS, PCS, Responsys, .net websites, Einstein, old CRM, and such
other databases or sources of Seller known to contain customer files
(collectively, the “Source Databases”).  Upon Closing, Sellers shall deliver to
Purchaser a directly importable MACS file of Sellers’ customer accounts which
are or have been managed by any current or former Systemax NATG business
employee as reflected in MACS, in a format intended to directly function in a
compatible manner with and in Purchaser’s MACS system.  Further, upon Closing,
Sellers shall also deliver to Purchaser in a reasonably accessible electronic
file format transferred via FTP (i) a copy of all B2B customer master data in
Sellers’ old CRM and PCS and (ii) a copy of the NATG email lists that are
indicated or defined in Responsys as commercial related customers and prospects
along with corresponding suppression list that are associated with such customer
or prospects lists. On or before December 11, 2015, Sellers shall deliver the
United States B2B Customer files (other than the B2B Customer files identified
by applying the criteria marked with an asterisk on Schedule 8.14) in a
reasonably accessible electronic file format transferred via FTP.  On or before
December 24, 2015, Sellers shall additionally deliver the United States B2B
Customer files identified by applying the criteria marked with an asterisk on
Schedule 8.14 in a reasonably accessible electronic file format transferred via
FTP. Moreover, upon the Closing and until 10 calendar days following the
delivery of the file applying the asterisked criteria, Sellers shall make
available to Purchaser the Consumer Customer files for on screen inspection by
Purchaser or its representatives at a Systemax designated office to complete
such inspection to determine whether AgilOne did not include B2B Customers in
the Consumer Customer files, and shall advise Sellers of any concerns as a
result of its inspection within such 10 calendar day period.  Promptly following
such inspection, Seller shall make duplicate copies of the Source Databases to
the extent possible (the “Database Copies”) and shall retain the Database Copies
intact for a period of one year following the Closing.  Following such
duplication, Seller shall commence the process of purging the Consumer Customers
from the production Source Databases.  If Purchaser determines at any time that
any B2B Customer data has not been provided to Purchaser, the Seller shall use
commercially reasonable efforts to find and/or recover any such B2B customer
data and promptly provide such B2B customer data to Purchaser.  At the Website
Cutover Date, Seller shall discontinue the Consumer Customer purging process and
shall deliver to Purchaser the production Source Databases and an operational
and functional instance of MACS, Einstein and the Website.  If such instances
are not disconnected from SAP and PCS, the Sellers will continue to satisfy
their obligations under Service Schedule No. 1, Section 4(b) of the Transition
Services Agreement.  If prior to February 15, 2016, Purchaser exercises its
Option to acquire the US Consumer Customer Data, Sellers shall immediately stop
the Consumer Customer purging and provide all US consumer data to Purchaser
along with the Database Copies.  If following February 15, 2016, Purchaser
exercises its Option to acquire the US Consumer Customer Data, Sellers shall
provide all US consumer data to Purchaser along with the Database Copies.”
 

--------------------------------------------------------------------------------

6.                 Amendment and Restatement of Schedule 8.14.  Schedule 8.14 to
the Purchase Agreement shall be amended and restated in full as set forth in
folder 2.9 of the virtual data room hosted by Merrill Corporation and named
“Saturn martinwolf,” as it exists on the date of this Amendment.
 
7.                 Clarification Regarding Section 9.1(a).  For purposes of
clarity, the third sentence of Section 9.1(a) of the Purchase Agreement shall
not negate or modify, and is subject to Purchaser’s assumption of the Assumed
Liabilities for accrued vacation and paid-time-off of any Transferred Employees
who become employees of Purchaser or an Affiliate of Purchaser on or promptly
following the Closing Date, all as set forth in Section 1.3(b) of the Purchase
Agreement.  Schedule 9.1(a) to the Purchase Agreement shall be amended to append
the data set forth in folder 2.9 of the virtual data room hosted by Merrill
Corporation and named “Saturn martinwolf,” as it exists on the date of this
Amendment.
 
8.                 Continued Validity of Purchase Agreement.  Except as
specifically amended hereby, the Purchase Agreement shall remain in full force
and effect as originally constituted.
 
9.                 Entire Agreement.  This Amendment embodies the entire
understanding between the parties with respect to the subject matter hereof and
can be modified only by a written instrument executed by all parties.
 
10.               Incorporation of Miscellaneous Provisions.  This Amendment
shall be subject to the miscellaneous provisions contained in Article 11 of the
Purchase Agreement, which are hereby incorporated by reference herein, mutatis
mutandis.
 
 [Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to Asset
Purchase Agreement to be executed effective as of the date first written above.
 
INTELLIGENT IT, INC.
 
PCM, INC.
             
By:
/s/ Brandon LaVerne
 
By:
/s/ Frank Khulusi
 
Name:
Brandon LaVerne
 
Name:
Frank Khulusi
 
Title:
President
 
Title:
Chief Executive Officer
             
ACRODEX INC.
 
SYSTEMAX INC.
             
By:
/s/ Yasmin Jivraj
 
By:
/s/ Larry Reinhold
 
Name:
Yasmin Jivraj
 
Name:
Larry Reinhold
 
Title:
President
 
Title:
Chief Financial Officer
             
TIGERDIRECT, INC.
 
TEK SERV INC.
             
By:
/s/ Larry Reinhold
 
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
 
Title:
President
             
TIGERDIRECT CA, INC.
 
GLOBAL COMPUTER SUPPLIES, INC.
             
By:
/s/ Larry Reinhold
 
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
 
Title:
President
             
GLOBAL GOV/ED SOLUTIONS, INC.
 
SYX DISTRIBUTION INC.
             
By:
/s/ Larry Reinhold
 
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
 
Title:
President
             
INFOTEL DISTRIBUTORS INC.
 
SYX NORTH AMERICAN TECH HOLDINGS, LLC
             
By:
/s/ Larry Reinhold
 
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
 
Title:
President
             
SYX SERVICES INC.
 
SOFTWARE LICENSING CENTER, INC.
             
By:
/s/ Larry Reinhold
 
By:
/s/ Larry Reinhold
 
Name:
Larry Reinhold
 
Name:
Larry Reinhold
 
Title:
President
 
Title:
President
             
POCAHONTAS CORP.
                 
By:
/s/ Larry Reinhold
       
Name:
Larry Reinhold
       
Title:
President
       

 
 

--------------------------------------------------------------------------------